Citation Nr: 1421623	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-02 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

The Veteran had active duty service from July 1999 to August 1999, and from December 2004 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD and assigned a 30 percent evaluation for that disability, effective June 14, 2010.

In December 2013, the Board remanded the claim for further development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's service-connected PTSD with alcohol abuse primarily manifests with symptoms of impaired sleep; anxiety; depression; panic attacks 2-3 times per month; feelings of detachment or estrangement  from others, worthlessness, hopelessness, and fear; and markedly diminished interest or participation in significant activities resulting in social and occupational impairment with occasional decrease in work efficiency.

2. Occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total impairment have not been shown.  


CONCLUSION OF LAW

Throughout the appeal period, the criteria for an initial evaluation in excess of 30 percent for PTSD with alcohol abuse have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The appeal for a higher initial rating for PTSD with alcohol abuse arises from the Veteran's disagreement with the rating assigned pursuant to the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the relevant identified post-service VA treatment records.  In addition, the Veteran was afforded a VA examination in September 2010.
In a December 2013 remand, the Board sought a contemporaneous VA examination to assess the severity of his PSD.  The requested examination provided in February 2014 and was in accordance with the remand request and is adequate.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  The evidence does not suggest and the Veteran has not alleged that his disabilities have increased in severity since his last VA examination. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II. Legal Criteria
 
Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

With regard to the rating criteria for PTSD, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 
An evaluation of 30 percent is warranted for occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.

For purposes of considering the evidence in connection with the chronic adjustment disorder with PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

III. Analysis

Upon review of the objective findings and subjective complaints of record, it is clear that the Veteran's PTSD results in impairment of both occupational and social functioning.

VA treatment records show that the Veteran sought treatment for and was prescribed medication for his psychiatric symptoms.  A May 2010 health note included a GAF score of 60.  A June 2010 mental health treatment plan showed that the Veteran had good communication skills, family support, good interpersonal skills, motivation for treatment, compliance with treatment, good intellectual functioning, intact cognitive functions, psychologically minded (self-aware), good health, stable employment, socially active and engaged, identifiable purpose in life, stable relationships, and life satisfaction.  He was diagnosed with anxiety disorder and depression and assigned a GAF of 65.  

On September 2010 VA examination, the Veteran reported experiencing depression and anxiety.  He stated that he had negative thoughts and feelings of failing, worthlessness, and hopelessness.  He denied suicidal or homicidal ideations.   He also reported that he worried and was fearful all of the time.  He indicated that there were no problematic effects related to alcohol or substance abuse.  He drank daily to cope with family stressors.  

In regards to his relationships, he has been married two times.  His first divorce occurred prior to deployment to Iraq.  He has one child from his first marriage, a second child with another woman that he dated two years ago, and is expecting a third child with his current wife.  He describes his relationship with his 8 and 2 year old as pretty good.  He sees them 2-3 times a week.  He reports having difficulty with patience and anger management with his children.  He claims that he has good relationships with several friends and has been involved in sports (basketball and cross country) as well as the ROTC.  He indicates that he rarely sees his few friends and that his wife was his main social life.  He goes to the movies and dinner with his wife for fun.  He also enjoys visiting Pigeon Forge with his family and reports 2-3 vacations a summer to that area.  

On psychological examination, he was casually dressed, his psychomotor activity thought process, and speech were unremarkable.  He had a friendly attitude, normal affect and a good mood.  His attention was intact and he was oriented to person, time, and place.  He had paranoid ideations, but no delusions.  In regards to judgment, he understood the outcome of his behavior.  In regards to his insight, he did not understand that he had a problem.   He had nightmares and slept approximately 4-6 hours per night.  He did not have hallucinations or exhibit inappropriate, obsessive, or ritualistic behavior.  He had panic attacks 2-3 times per month.  He had poor impulse control, but did not have any episodes of violence.  His remote, recent, and immediate memory were normal.  He had recurrent and intrusive distressing recollections of the stressor event including images thoughts or perceptions.  He engaged in efforts to avoid thoughts feelings or conversations associated with the trauma.  He had markedly diminished interest or participation in significant activities.  He exhibited feelings of detachment or estrangement from others.  He had difficulty falling or staying asleep, irritability or outbursts of anger, concentrating, and hypervigilance.  The disturbance caused clinically significant distress or impairment in social, occupational, or other impairment areas of functioning.  The symptoms were described as chronic, daily, and mild.  

The Veteran is employed full-time as a prison guard.  He reported that he missed two weeks of work in the past twelve months related to sinus problems, drinking, or not feeling like working.  The examiner noted that the Veteran's problems related to occupational functioning included decreased concentration, difficulty following instructions, increased absenteeism, and poor social interaction.  

The Veteran was diagnosed with PTSD and alcohol abuse related to his PTSD.  His GAF was 60.  The examiner responded, "No" when asked if there was total occupational and social impairment due to PTSD signs and symptoms; reduces reliability and productivity due to PTSD symptoms; or occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks due to signs and symptoms of PTSD.  The examiner responded "Yes" when asked if the PTSD signs and symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner found that the Veteran's PTSD symptoms were mild, but caused a decrease in work efficiency (10 missed work days half of which were related to mental health symptoms).  The Veteran missed two days of work due to drinking behavior and a few other days during periods of high stress Veteran periodically struggles at work with managing anger interacting with other motivation and ambition.

In his October 2010 Notice of Disagreement, the Veteran reported that he was unable to control his anger and frustration.  Since his return from Iraq, he has been unable to sustain a social life.  Although he is married, he spends about 85 percent of his free time alone.  His relationship with his eight year old son has suffered the most as he described their relationship is nearly nonexistent due to his anger or being too depressed to do things with him.  Also, his fear prevents him from allowing him to go out and enjoy the world, such as concerts or sporting events.

On February 2014 VA examination, the Veteran reported that he and his second wife have divorced since his last VA examination.  He stated that he doesn't compromise and that it was hard to live with him.  He indicated that he had a troubled relationship with his 11 year old child; however, he had a positive relationship with his other children.  He had a friend at work with whom he would go out with at times.  He has another friend who visited occasionally.  He enjoyed visiting with his parents.  He reported no problems at work as a night shift correctional officer.  He claimed that anger was a major issue and that he later regretted statements he made while he was angry.  Sometimes his anger fueled actions are intentional.  He also cited hypervigilance and chronic sleep disturbance as problems.  He stated that he reduced his drinking to about twice weekly as of 4 months ago.  

On mental status examination, the Veteran's appearance and hygiene were adequate and he was appropriately attentive and responsive to stimuli.  He was lucid and fully oriented.  His eye contact was good and he was cooperative during the interview process.  His mood was irritable, with congruent affect.  His speech was normal in rate and rhythm.  His thought processes were well organized and he denied any history of psychosis.  He also denied any history of suicidal or homicidal ideation. His attention and memory appear intact.  His intelligence was estimated to be in the average range.

The examiner specifically noted that during this examination, the Veteran described significant improvement.  He reported that his current medication regimen (Sertraline) took care of many problems, such as anxiety and depression.   

The examiner stated that the Veteran's symptoms improved since his last examination, which was expected with the passage of time and in response to treatment.  He no longer presented with symptoms that met full criteria for PTSD. The examiner noted that individuals who present with a mental disorder with symptoms that originate from a trauma but lack the number, intensity, or specific cluster to meet PTSD, meet DSM-5 criteria for Unspecified Trauma and Stressor Related Disorder.  Therefore, the Veteran's Unspecified Trauma and Stressor Related Disorder were a progression of his service connected PTSD, not a new diagnosis reflective of new psychopathology. 

The Veteran has continued to drink problematically, but he reported a decrease in the quantity and frequency since his last examination.  Therefore, his drinking patterns and resulting consequences were most consistent with the DSM-5 diagnosis Alcohol Use Disorder, Moderate.  This was a progression of his Alcohol Abuse diagnosis rendered in his last examination.  

In sum, the Veteran's psychiatric disorder and alcohol disorder were described by the examiner as a mild impairment.  His PTSD and Alcohol Use Disorder (moderate) collectively would have a mild impact on his ability to performing physical or sedentary employment settings due to his suspiciousness, chronic sleep impairment, and irritable mood.  He has remained employed as a correctional officer and reported a significant reduction in mental health symptoms.  He was assigned a GAF score of 65.  

On review of the record, as there is no evidence to clearly distinguish the symptoms of the Veteran's PTSD with alcohol abuse from his other currently diagnosed psychiatric disabilities, the Board will attribute all of his psychiatric symptoms to PTSD with alcohol abuse for the purposes of assessing the rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  

The clinical findings contained in the VA outpatient treatment records and examination reports, as well as the Veteran's statements, show the service-connected PTSD with alcohol abuse primarily manifests with symptoms of impaired sleep; anxiety; depression; panic attacks 2-3 times per month; feelings of detachment or estrangement  from others, worthlessness, hopelessness, and fear; and markedly diminished interest or participation in significant activities resulting in social and occupational impairment with occasional decrease in work efficiency.  All of these symptoms have resulted in no more than a mild to moderate degree of social and occupational impairment.  These PTSD symptoms have been accounted for in the currently assigned 30 percent disability rating.  

The Board has considered whether ratings higher than 30 percent are warranted for any period during this appeal, but finds that the evidence does not support the assignment of a higher rating.

When considering the record as a whole, the Board finds that the Veteran's symptoms of PTSD do not warrant a 50 percent, or higher, evaluation.  He has not been shown to have chronic manifestations which warrant a rating in excess of 30 percent.  Regarding social impairment, a review of the record reflects that the Veteran has been able to maintain social relationships, despite getting a divorce from his second wife during the course of the appeal.  Although he indicated that he had a difficult relationship with his 11 year old son, he reported that he had a positive relationship with his other children.  He enjoyed visiting his parents and occasionally would go out with a friend who would come to visit him.  He also reported that occasionally went out with one of his co-workers, despite reporting that he struggled with managing his anger and interacting with others at work.  

Occupationally, the February 2014 VA examiner found that the Veteran's PTSD and Alcohol Use Disorder collectively had a mild impact on his ability to perform in physical or sedentary employment settings due to his suspiciousness, chronic sleep impairment, and irritable mood.  The September 2010 VA examiner reported that the Veteran also exhibited decreased concentration, difficulty following instructions and increased absenteeism.  The Board notes that the Veteran has been employed on a full-time basis at his current job as a Correctional Officer for the past 6 years.  Throughout the appeal period his GAF scores ranged from 60 to 65, which, at its worst, was indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.   

Moreover, the Veteran's speech and insight have been intact.  Symptoms such as flattened affect, panic attacks more than once a week, neglect of hygiene, stereotyped speech, inappropriate behavior, impaired judgment, suicidal or homicidal ideations, hallucinations, gross impairment in his thinking or communication, or disorientation to time or place have not been shown.  The Veteran has not displayed difficulty with his memory, including impairment with his short or long term memory.  There is no current evidence in the record to suggest that he has had any periods of violence, despite his impaired impulse control, irritability, and outbursts of anger.  The Veteran does not contend otherwise.  Significantly, the September 2010 VA examiner's overall clinical impression was that the Veteran's PTSD symptoms were mild and caused a decrease in work efficiency.  Furthermore, the February 2014 VA examiner found that the Veteran's psychiatric disorder and alcohol disorder resulted in a mild impairment.  At no point throughout the appeal period have symptoms been shown to cause occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total impairment.  

The evidence of record, as noted above, is against a finding that the Veteran's PTSD with alcohol abuse is of such a severity that an initial evaluation in excess of 30 percent at any time during the rating period on appeal is warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

The evidence shows that the Veteran's the service-connected PTSD with alcohol abuse primarily manifests with symptoms of impaired sleep; anxiety; depression; panic attacks 2-3 times per month; feelings of detachment or estrangement  from others, worthlessness, hopelessness, and fear; and markedly diminished interest or participation in significant activities resulting in social and occupational impairment with occasional decrease in work efficiency; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected PTSD disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The Board further notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. Throughout the record, it has not been suggested that his PTSD with alcohol abuse precludes his employment.  In fact, throughout the appeal period, the Veteran has been employed full-time.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


ORDER


Entitlement to an initial evaluation in excess of 30 percent for PTSD with alcohol abuse is denied.



____________________________________________
J.A.  MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


